Citation Nr: 1641894	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right thigh disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970 and April 1977 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

As an initial matter, the Board finds that not all of the Veteran's service treatment records are associated with the evidence of record.  Specifically, while there are a significant amount of records from the Veteran's second period of active duty service, the only record from his first period of active duty service is a May 1967 pre-induction examination report.  Moreover, there is no entrance examination or medical history report from his second period of service.  On remand, the RO or Appeals Management Center (AMC) must contact all appropriate records repositories to attempt to locate the Veteran's outstanding service treatment records.

The service treatment records which are associated with the evidence before the Board reflect that the Veteran was hospitalized in September 1979 at the 32nd Combat Support Hospital in Marberg, Germany, after being thrown from an armored vehicle during a training exercise.  The evidence of record includes a clinical summary sheet and handwritten notes from his hospitalization, which appear to have been submitted by the Veteran himself.  While these reports note that X-rays of the Veteran's back were taken, there is no X-ray report of record.  Further, it appears these records are not complete.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records by making a specific request to the NPRC.  On remand, the RO or AMC must request these records from NPRC, and any other appropriate records repository, in accordance with the procedures outlined in the VA Adjudication Manual. 

With regard to the above-identified outstanding records, the RO or AMC must make as many requests as are necessary to obtain these records and may only cease to do so when the RO or AMC determines that the requested records do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the Veteran must be provided with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

In May 2011, the Veteran was afforded VA examinations to determine the etiology of his claimed disabilities.  The Board finds these examination reports are inadequate.  Specifically, the medical opinion regarding the Veteran's back fails to consider his 1979 injury and hospitalization and only considers a 1978 back injury.  Similarly, when describing the Veteran's history of right hamstring injuries during service, the examiner misstated the number of times the Veteran sought treatment and did not acknowledge the numerous physical profiles for the Veteran's right hamstring.  Furthermore, with regard to the opinion pertaining to the Veteran's knee, the examiner stated that the Veteran had degenerative changes shown by X-rays, yet failed to provide an opinion as to the etiology of that disability.  On remand, the Veteran must be afforded an examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed disabilities.

While this case is in remand status, development to obtain any outstanding, post-service medical records pertinent to the claims, to include all VA treatment records from February 2014 to the present, should be completed.

Accordingly, the case is REMANDED to the RO or AMC in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include:

* Outstanding service treatment records from both periods of active duty; 

* Clinical in-patient records from the Veteran's September 1979 hospitalization at the 32nd Combat Support Hospital in Marberg, Germany; and

* All VA treatment records from February 2014 to the present.

The RO or AMC must request the above-identified records from all appropriate record repositories.  The identified clinical hospitalization records must be specifically requested from the NPRC.

The RO or AMC must make as many requests as are necessary to obtain these records and may only cease to do so if it is determined that the records do not exist or that further efforts to obtain them would be futile.  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the Veteran must be provided with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016). 

2.  Following completion of the above development, the Veteran should be afforded a VA examination by a physician with sufficient expertise, other than the examiner who performed the May 2011 VA examinations, to determine the etiology of all back, right knee, and right thigh disorders that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Following a review of the record and with consideration of the Veteran's lay statements, with regard to each back, right knee, and right thigh disorder that has been present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in or is otherwise etiologically related to the Veteran's active duty service.  

With respect to each right knee and right thigh disorder present during the period of the claims, the examiner should also state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's back disability.

If the examiner believes that any right knee or right thigh disorder was permanently worsened by a back disability, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to aggravation.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

